DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-28 are is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites: “a strap; a structural member connecting the strap to the grip”. However, the specification does not provide support for the term “strap”. In fact, the term strap is only used in ¶ [0016] of the specification reciting that the structural members 104 could be implemented via a strap or straps. While in claim 21, strap is recited as a separate component than the structural member. As such, this term is considered new matter. The specification provides support for a cable (as also claimed in claim 29, which has a different BRI than a strap). However, for the purposes of examination and in view of the specification, the “strap” has been considered equivalent to a cable. Further clarification and specific citations where such limitation is supported is respectfully requested. Claims 22-28 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, by virtue of dependency to claim 21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 25, 29-31 and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson (US 2004/0176226 A1).
Regarding claim 21, Carlson discloses a resistance training apparatus comprising: a grip having a bar (user interface 6, ¶ [0012] recites: “Referring to FIG. 2 user interface 6 is depicted is a straight rod shaped bar however, user interface 6 could take many forms, it could be a handle, a curved or bent bar, a flat padded surface, a curved or circular padded surface or any other piece capable of engaging a portion of the body”, ¶ [0020] recites: “The amount of resistance provided by the resistance system 8 could be varied by a switch on the user interface 6, thus the user could vary the resistance using a simple push button on the handgrip of the user interface”); a strap (lead 10/20, ¶ [0009], please note that “strap” has been considered to be equivalent to a cable and as much as applicant has shown a strap, Carlson is showing/disclosing such as well); a structural member (eyelet/clevis 3) connecting the strap (10/20) to the grip (Fig. 2, ¶ [0012]); a force sensor (strain sensor 12, ¶ [0013]) disposed on the structural member (3) and inside the grip (Fig. 2, ¶ [0009]-[0010], ¶ [0012]-[0013], according to Fig. 2, the strain sensor 12 is at least partially disposed on the structural member/eyelet/clevis (3) and inside the grip) , wherein the force sensor is programmed to output a force signal representing a force applied to the strap (¶ [0013]); a motion sensor (14) programmed to detect movement of the grip and output a motion signal representing movement of the grip (¶ [0014]); a processor (i.e. microprocessor 11, computer 60 (a computer inherently has a processor), ¶ [0011]-[0012]) programmed to receive the force signal and the motion signal and determine exercise data from the force signal and the motion signal (Figs. 1-2, ¶ [0008]-[0015]).  

Regarding claim 22, Carlson discloses wherein the motion sensor is an accelerometer (¶ [0014]).  
Regarding claim 23, Carlson discloses the resistance training apparatus further comprising a memory wherein the processor is programmed to store the exercise data in the memory (¶ [0012], ¶ [0015], since various data is stored, a memory has to exist. Furthermore, a computer (i.e. 60) inherently has a memory).  
Regarding claim 25, Carlson discloses wherein the structural member defines an opening for receiving the strap (Fig. 2, ¶ [0012], eyelet/clevis 3 has an opening for receiving the strap/lead 10/20).  
Regarding claim 29, Carlson discloses a resistance training apparatus comprising: a grip having a bar (user interface 6, ¶ [0012] recites: “Referring to FIG. 2 user interface 6 is depicted is a straight rod shaped bar however, user interface 6 could take many forms, it could be a handle, a curved or bent bar, a flat padded surface, a curved or circular padded surface or any other piece capable of engaging a portion of the body”, ¶ [0020] recites: “The amount of resistance provided by the resistance system 8 could be varied by a switch on the user interface 6, thus the user could vary the resistance using a simple push button on the handgrip of the user interface”); a cable (lead 10/20, ¶ [0009]); a structural member (eyelet/clevis 3) connecting the cable (lead 10/20) to the grip (Fig. 2, ¶ [0012]); a force sensor (strain sensor 12, ¶ [0013])  disposed on the structural member (3) and inside the grip (Fig. 2, ¶ [0009]-[0010], ¶ [0012]-[0013], according to Fig. 2, the strain sensor 12 is at least partially disposed on the structural member/eyelet/clevis (3) and inside the grip), wherein the force sensor is programmed to output a force signal representing a force applied to the cable (¶ [0013]); a motion sensor (14) programmed to detect movement of the grip and output a motion signal representing movement of the grip (¶ [0014]); a processor (i.e. microprocessor 11, computer 60 (a computer inherently has a processor), ¶ [0011]-[0012]) programmed to receive the force signal and the motion signal and determine exercise data from the force signal and the motion signal (Figs. 1-2, ¶ [0008]-[0015]).    
Regarding claim 30, Carlson discloses wherein the motion sensor is an accelerometer (¶ [0014]).   
Regarding claim 31, Carlson discloses the resistance training apparatus further comprising a memory wherein the processor is programmed to store the exercise data in the memory (¶ [0012], ¶ [0015], since various data is stored, a memory has to exist. Furthermore, a computer (i.e. 60) inherently has a memory).  
Regarding claim 33, Carlson discloses wherein the structural member defines an opening (Fig. 2, ¶ [0012], eyelet/clevis 3 has/defines an opening for receiving the strap/lead 10/20).  
Regarding claim 34, Carlson discloses wherein the cable extends through the opening to connect to the structural member (Fig. 2, ¶ [0012], the strap/lead 10/20 extends through the opening of the eyelet/clevis 3 to connect to the eyelet/clevis 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson as applied to claims 21 and 29 above, and further in view of Noel, III (US 2016/0220881 A1, hereinafter referred to as “Noel”).
Regarding claims 24 and 32, Carlson teaches the computer (60) can collect data, process data, display data real time and create web pages for transmission over the internet to other computers/remote devices (¶ [0011]). 
Carlson is silent about wireless communication device being programmed to transmit the exercise data to the remote device(s).
Regarding claims 24 and 32, Noel teaches a training apparatus comprising a wireless communication device programmed to transmit exercise data to a remote device (Fig. 7, ¶ [0028]-[0029], “Processor 40 may also provide the performance data through network connections 540 that may be wired or wireless connections…to one or more remotely located computer system(s) and/or display device(s) such as remote computer 520 and mobile device 530”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlson’s invention with a wireless communication device programmed to transmit the exercise data to a remote device as taught by Noel in order to enable easy and convenient transmission of exercise data to various remote devices (i.e. of a trainer, a physician, etc.), including those located at  geographically different locations than the apparatus, for further processing, evaluation and/or storage.  

Claims 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson as applied to claims 21 and 29 above, and further in view of Brown (US 8,678,983 B1).
Carlson is silent about a carabiner configured to attach the structural member to the strap/cable.  
Regarding claims 26 and 35, Brown teaches a resistance training apparatus comprising a carabiner (144) configured to attach a structural member (i.e. ring 152) to a strap/cable (i.e. 154, Fig. 1).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Carlson’s invention with a carabiner configured to attach the structural member to the strap/cable as taught by Brown in order to provide for an easier and quicker release and attachment of the strap/cable from and to the handle, to enable quick and easy attachment of multiple cables to the handle for varying the resistance.  

Claims 27 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson as applied to claims 21 and 29 above, and further in view of Van Noland et al. (US 2006/0252543 A1).
Regarding claims 27 and 36, Carlson teaches detecting rotation of the grip (¶ [0010] recites: “Sensors 12-18 are mounted within the user interface 6 to receive user input such as numeric input and sense changes in the orientation of the user interface 6 responsive to a users input. More particularly, changes in the orientation of the user interface could be distance traveled, rotation, direction moved, forces applied, fluidity of motion, acceleration, velocity, and path traveled”).
Carlson is silent about a rotary encoder programmed to detect the rotation of the grip. 
Regarding claims 27 and 36, Van Noland teaches a training apparatus comprising a rotary encoder (80A/80B) programmed to detect rotation of a grip (130 with 60A and 60B, Figs. 3 and 5-8, ¶ [0042]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlson’s invention with a rotary encoder programmed to detect the rotation of the grip as taught by Van Noland in order to better monitor user’s movement direction and paths during specific exercises and thereby provide the user with appropriate feedback regarding improving such movements. 

Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 37, the closest prior arts of record, Carlson alone or in view of Van Noland fails to disclose, teach or render obvious a resistance training apparatus with all the structural elements and functional limitations as detailed in claims 29 and 36 and further wherein the processor is programmed to identify an exercise being performed based at least in part on the rotation of the grip detected by the rotary encoder. As shown above, Carlson teaches limitations of claim 29 and the limitations of claim 36 is taught by Carlson in view of Van Noland (see above for details). However, Carlson alone or in view of Van Noland is silent about wherein the processor is programmed to identify an exercise being performed based at least in part on the rotation of the grip detected by the rotary encoder, as recited in claim 37.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,433,769 B2 to Tong et al. (Pertinent to claims 21-24, 29-32), and US 2012/0129653 A1 to Shalev et al. (pertinent to claims 21-23, 29-31).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHILA JALALZADEH ABYANEH/Examiner, Art Unit 3784